Title: From Thomas Jefferson to Jean Decout, 9 September 1804
From: Jefferson, Thomas
To: Decout, Jean


               
                  
                     Sir
                  
                  Monticello Sep. 9. 04.
               
               I recieved last night your letter of Aug. 24. and have read with sensibility the details of sufferings which it presents. in truth those of the inhabitants of St. Domingo have exceeded every thing which the civilized nations have known in modern times. strangers arriving in the US. are apt to suppose the general government to be that which they are to look to for hospitable services, but that government is confined in it’s functions chiefly to our relations which are foreign & public. the state governments have under their care the ordinary concerns of individuals, & the care of their persons & properties. the state governments have accordingly in several instances aided the suffering fugitives from St. Domingo arriving among them; and the individuals of the place have befriended them in all cases. the inhabitants of the state in which you are landed are remarkable for their hospitality, and friendly attentions to strangers; and I am persuaded (without having any acquaintance myself at Beaufort) that philanthropic individuals exist there, who, informed of your situation, would put you in the way of being useful to yourself & others & thereby rendered comfortable. had you been landed in the next port of Wilmington, I would have asked the attention for you of mr Timothy Bloodworth of that place, with whom my acquaintance would have authorised it: but I am persuaded that you will find some immediate resource in the humanity of those among whom you happen to be. I salute you with respect & good wishes.
               
                  
                     Th: Jefferson
                  
               
            